     Case 1:20-cv-00553-NONE-SAB Document 6 Filed 06/19/20 Page 1 of 6

 1

 2

 3

 4

 5

 6                        UNITED STATES DISTRICT COURT
 7                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9   JOHN COOK,                               Case No. 1: 20-cv-00553-NONE-SAB
10                      Plaintiff,            SCHEDULING ORDER (Fed. R. Civ. P 16)
11                                            Class Certification Deadline:
                                                     Motion Filing: November 8, 2021
12           v.
                                              Discovery Deadlines:
13                                                  Non-Expert Discovery: September 27, 2021
     LAND O’LAKES, INC.,
14
                        Defendant.
15

16

17           I.     Date of Scheduling Conference
18           The Scheduling Conference in this matter was held on June 19, 2020.
19           II.    Appearances of Counsel
20           Jonathan Lebe and Zachary Gershman telephonically appeared on behalf of Plaintiff John
21   Cook.
22           Joan Fife telephonically appeared on behalf of Defendant Land O’Lakes, Inc.
23           III.   Consent to Magistrate Judge
24           All parties have not consented to the jurisdiction of the magistrate judge. As the parties
25   were advised in the Standing Order in Light of Ongoing Judicial Emergency in the Eastern
26   District of California (ECF No. 2-2), in the Fresno Division of the Eastern District, Judge Dale A.
27   Drozd is the district judge handling all cases assigned to himself and to those cases that are
28


                                                     1
     Case 1:20-cv-00553-NONE-SAB Document 6 Filed 06/19/20 Page 2 of 6

 1   currently unassigned to a district judge. Due to the enormous case load, it is unavoidable that

 2   there are significant delays in deciding matters filed before the district judge. Pursuant to 28

 3   U.S.C. § 636(c), to the parties who have not consented to conduct all further proceedings in this

 4   case, including trial, before United States Magistrate Judge Stanley A. Boone, you should be

 5   informed that because of the pressing workload of United States district judges and the priority of

 6   criminal cases under the United States Constitution, you are encouraged to consider consenting to

 7   magistrate judge jurisdiction in an effort to have your case adjudicated in a timely and cost

 8   effective manner.

 9           IV.    Initial Disclosure under Fed. R. Civ. P. 26(a)(1)

10           The parties exchanged the initial disclosures required by Fed. R. Civ. P. 26(a)(1) prior to

11   the scheduling conference.

12           V.     Amendments to Pleading

13           Plaintiff may seek to amend the pleadings to add additional class representatives. The

14   parties are advised that filing motions and/or stipulations requesting leave to amend the pleadings

15   does not reflect on the propriety of the amendment or imply good cause to modify the existing

16   schedule, if necessary. All proposed amendments must (A) be supported by good cause pursuant

17   to Fed. R. Civ. P. 16(b) if the amendment requires any modification to the existing schedule, see

18   Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992), and (B) establish,

19   under Fed. R. Civ. P. 15(a), that such an amendment is not (1) prejudicial to the opposing party,

20   (2) the product of undue delay, (3) proposed in bad faith, or (4) futile, see Foman v. Davis, 371

21   U.S. 178, 182 (1962).

22           VI.    Class Certification

23           Scheduling in this matter will be a phased with this first phase addressing class

24   certification. Any motions for class certification shall be filed on or before November 8, 2021.

25           VII.   Discovery Plan and Cut-Off Dates

26           The parties are ordered to complete all non-expert discovery on or before September 27,

27   2021.

28           The provisions of Fed. R. Civ. P. 26(e) regarding a party’s duty to timely supplement


                                                      2
     Case 1:20-cv-00553-NONE-SAB Document 6 Filed 06/19/20 Page 3 of 6

 1   disclosures and responses to discovery requests will be strictly enforced.

 2          The parties are cautioned that the discovery/expert cut-off deadlines are the dates by

 3   which all discovery must be completed. Absent good cause, discovery motions will not be heard

 4   after the discovery deadlines. Moreover, absent good cause, the Court will only grant relief on a

 5   discovery motion if the relief requested requires the parties to act before the expiration of the

 6   relevant discovery deadline. In other words, discovery requests and deposition notices must be

 7   served sufficiently in advance of the discovery deadlines to permit time for a response, time to

 8   meet and confer, time to prepare, file and hear a motion to compel and time to obtain relief on a

 9   motion to compel. Counsel are expected to take these contingencies into account when proposing

10   discovery deadlines. Compliance with these discovery cutoffs requires motions to compel be

11   filed and heard sufficiently in advance of the discovery cutoff so that the Court may grant

12   effective relief within the allotted discovery time. A party’s failure to have a discovery dispute

13   heard sufficiently in advance of the discovery cutoff may result in denial of the motion as

14   untimely.

15          VIII. Pre-Trial Motion Schedule

16          Unless prior leave of Court is obtained at least seven (7) days before the filing date, all

17   moving and opposition briefs or legal memorandum in civil cases shall not exceed twenty-five

18   (25) pages. Reply briefs filed by moving parties shall not exceed ten (10) pages. Before

19   scheduling any motion, the parties must comply with all requirements set forth in Local Rule 230

20   and 251.

21          A.      Non-Dispositive Pre-Trial Motions

22          As noted, all non-expert discovery, including motions to compel, shall be completed no

23   later than September 27, 2021. Compliance with these discovery cutoffs requires motions to

24   compel be filed and heard sufficiently in advance of the discovery cutoff so that the Court may

25   grant effective relief within the allotted discovery time. A party’s failure to have a discovery

26   dispute heard sufficiently in advance of the discovery cutoff may result in denial of the motion as

27   untimely. Non-dispositive motions are heard on Wednesdays at 10:00 a.m., before United States

28   Magistrate Judge Stanley A. Boone in Courtroom 9.


                                                      3
     Case 1:20-cv-00553-NONE-SAB Document 6 Filed 06/19/20 Page 4 of 6

 1          In scheduling any non-dispositive motion, the Magistrate Judge may grant Applications

 2   for an Order Shortening Time pursuant to Local Rule 144(e). However, if counsel does not

 3   obtain an Order Shortening Time, the Notice of Motion must comply with Local Rule 251.

 4          Counsel may appear and argue non-dispositive motions by telephone, providing a written

 5   request to so appear is made to the Magistrate Judge’s Courtroom Clerk no later than three (3)

 6   court days before the noticed hearing date. In the event that more than one attorney requests to

 7   appear by telephone, then it shall be the obligation of the moving party(ies) to arrange and

 8   originate a conference call to the court.

 9          Discovery Disputes: If a motion is brought under Fed. R. Civ. P. 37, the parties must

10   prepare and file a Joint Statement re Discovery Disagreement (“Joint Statement”) as required by

11   Local Rule 251. The Joint Statement must be filed seven (7) calendar days before the scheduled

12   hearing date. Courtesy copies of all motion-related documents, declarations, and exhibits must be

13   delivered to the Clerk’s Office by 10:00 a.m. on the fourth court day prior to the scheduled

14   hearing date. Motions will be removed from the court’s hearing calendar if the Joint Statement is

15   not timely filed or if courtesy copies are not timely delivered. In order to satisfy the meet and

16   confer requirement set forth in Local Rule 251(b), the parties must confer and talk to each other

17   in person, over the telephone or via video conferencing before the hearing about the discovery

18   dispute. The Court may issue sanctions against the moving party or the opposing party if either

19   party fails to meet and confer in good faith.

20          B.      Dispositive Pre-Trial Motions

21          Motions for Summary Judgment or Summary Adjudication: Prior to filing a motion for

22   summary judgment or motion for summary adjudication, the parties are ORDERED to meet, in

23   person or by telephone, and confer to discuss the issues to be raised in the motion.

24          The purpose of the meeting shall be to: 1) avoid filing motions for summary judgment

25   where a question of fact exists; 2) determine whether the respondent agrees that the motion has

26   merit in whole or in part; 3) discuss whether issues can be resolved without the necessity of

27   briefing; 4) narrow the issues for review by the court; 5) explore the possibility of settlement

28   before the parties incur the expense of briefing a summary judgment motion; and 6) to arrive at a


                                                      4
     Case 1:20-cv-00553-NONE-SAB Document 6 Filed 06/19/20 Page 5 of 6

 1   Joint Statement of Undisputed Facts.

 2             The moving party shall initiate the meeting and provide a draft of the Joint Statement of

 3   Undisputed Facts. In addition to the requirements of Local Rule 260, the moving party shall

 4   file a Joint Statement of Undisputed Facts.

 5             In the Notice of Motion, the moving party shall certify that the parties have met and

 6   conferred as ordered above or set forth a statement of good cause for the failure to meet and

 7   confer.

 8             IX.    Related Matters Pending

 9             There is currently a case entitled Alejandro Inacio, et al. v. Land O’Lakes, Inc., et al., no.

10   19-cv-04520 proceeding in the Superior Court of California, County of Merced.

11             X.     Compliance with Federal Procedure

12             All counsel are expected to familiarize themselves with the Federal Rules of Civil

13   Procedure and the Local Rules of the Eastern District of California, and to keep abreast of any

14   amendments thereto.        The Court must insist upon compliance with these Rules if it is to

15   efficiently handle its increasing case load and sanctions will be imposed for failure to follow the

16   Rules as provided in both the Federal Rules of Civil Procedure and the Local Rules for the

17   Eastern District of California.

18             Additional requirements and more detailed procedures for courtroom practice before

19   United States Magistrate Judge Stanley A. Boone can be found at the United States District Court

20   for the Eastern District of California’s website (www.caed.uscourts.gov) under Judges; United

21   States Magistrate Judge Stanley A. Boone (SAB).             In the area entitled “Case Management

22   Procedures,” there is a link to “Standard Information.” All parties and counsel shall comply with

23   the guidelines set forth therein.

24             XI.    Effect of this Order

25             The foregoing order represents the best estimate of the court and counsel as to the agenda

26   most suitable to dispose of this case. The trial date reserved is specifically reserved for this case.

27   If the parties determine at any time that the schedule outlined in this order cannot be met, counsel

28   are ordered to notify the court immediately of that fact so that adjustments may be made, either


                                                         5
     Case 1:20-cv-00553-NONE-SAB Document 6 Filed 06/19/20 Page 6 of 6

 1   by stipulation or by subsequent status conference.

 2            Stipulations extending the deadlines contained herein will not be considered unless

 3   they are accompanied by affidavits or declarations, and where appropriate attached

 4   exhibits, which establish good cause for granting the relief requested. The parties are

 5   advised that due to the impacted nature of civil cases on the district judges in the Eastern

 6   District of California, Fresno Division, that stipulations to continue set dates are disfavored

 7   and will not be granted absent good cause.

 8            Lastly, should counsel or a party appearing pro se fail to comply with the directions

 9   as set forth above, an ex parte hearing may be held and contempt sanctions, including

10   monetary sanctions, dismissal, default, or other appropriate judgment, may be imposed

11   and/or ordered.

12
     IT IS SO ORDERED.
13

14   Dated:     June 19, 2020
                                                      UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                     6
